Citation Nr: 1125696	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric condition to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom






INTRODUCTION

The Veteran had active service from July 1953 to July 1955 as well as other periods of prior service.  The Veteran was in the Army reserves from March 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon which denied service connection for posttraumatic stress disorder (PTSD), depression and anxiety. 

A Board hearing was scheduled for April 2010; however, the Veteran failed to appear. 

In June 2010 the Board remanded the claim for further development which has been completed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no independent verification of a stressor in service to support a diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding that the Veteran has PTSD as a result of his service in the military.






CONCLUSION OF LAW

The criteria for service connection for post traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

A July 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In December 2005 the Veteran was informed that his personnel records were in the section of the archives affected by the fire that occurred in 1973 but that the record, or a portion of the record, was recovered, copies of which are part of the claims file.  In June 2010 the Veteran was also informed that he could submit lay statements from family members whom he told about his in service experiences and from persons who served with him.  The Veteran responded that he had no such information as he did not discuss his service with his family and he did not know if anyone he served with was still alive. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in March 2011; however the examination is of limited probative value as the opinion is based on an unverified stressor.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD 

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by competent evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the veteran "engaged in combat with the enemy," as established by recognized military combat citations or other official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 (Fed Cir. 1996).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain other objective information that corroborates his testimony or statements.  

The Veteran has alleged that, between July 1952 and July 1953, he was assigned to a classified reconnaissance mission to Korea with a group of 10 men.  The Veteran claims that he was in a combat situation, being fired upon by shells, small arms and artillery; that he witnessed a Pfc. [redacted] killed in an explosion (booby trapped apple) in October 1952 in Korea; and that he was forced to kill civilian and military Koreans by injection.  

Service records show that the Veteran was in the United States Army Reserves from March 1951 to June 1953.  The records also show that the Veteran was assigned to the 397th U.S. Army Reserve Signal Company (Construction) stationed in San Jose, California from July 1951 to July 1953.  The U.S. Joint Service Records Retention Center (JSRRC) requested information from the Center of Military History (CMH) which determined that the 397th Signal Company (Construction) was a separate company based in San Jose, California and that the unit was not serving overseas in 1952 and had never been to Korea during the time period. 

The Veteran claims that he was in Korea from July 1952 to July 1953 however, personnel records indicate that the Veteran was on active duty for training in Chicago, Illinois from April 1953 to June 1953. 

The DD-214 shows that the Veteran was a Food Inspection Technician who had active military service from July 1953 to July 1955 with two years four months prior service.  There is no indication on the DD-214 that there was any prior active service nor is there any indication that the Veteran was ever in Korea, such as a Korea Service Medal.  

The Veteran also contends that he witnessed a Pfc. [redacted] killed in an explosion in October 1952 while in Korea.  The JSRCC researched the U.S. Military Casualty reports along with the National Archives Records Administration (NARA) and found no documentation of a PFC [redacted] dying due to an explosion in October 1952.  There is documentation that a [redacted] died in October 1952 in Korea of undefined causes; however the Veteran has consistently reported that it was a [redacted] who died. 

The Veteran was informed that he could submit lay statements to support his claim; however he reported that he had none to submit as he never wrote or talked about his experiences.  There is no evidence from any family, friends, or fellow service members that the Veteran was sent to Korea, or that he was even on active duty, during the year he claims to have been in Korea. 

There is no evidence that the Veteran ever engaged in combat with the enemy therefore any claimed stressors must be independently verified or corroborated. 

During the pendency of the appeal, VA amended the regulations governing the evidentiary standard for establishing an in-service stressor.  If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates). 

The Veteran's claim that he witnessed someone's death due to an explosion fits within the meaning of "fear of hostile military or terrorist activity" however this claimed event is not consistent with the places, types, and circumstances of the Veteran's service, as discussed above; therefore his lay testimony alone does not establish the existence of this claimed stressor.  

A VA examination was conducted in March 2011.  The VA examiner reviewed the claims file and inaccurately identified the "personal documentation of military service", a document submitted by the Veteran, to be proof that the Veteran had active service in Korea on a classified mission despite findings of record to the contrary.  As the VA examiner based his opinion on unverified events that are wholly inconsistent with the places, types and circumstances of the Veteran's service, his opinion that the Veteran has PTSD due to his military service is of no probative value.  

Other psychiatric conditions 

There is no evidence of any psychiatric or mental condition in service, or of any continuity of symptomatology for a psychiatric or mental condition since service.  
In his findings, the March 2011 VA examiner diagnosed the Veteran with anxiety and depression as components of his PTSD, not as separate diagnoses.  As such there is no identified independent diagnoses of depression and anxiety. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric condition to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric condition to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


